Petition unanimously granted, without costs, order of appeals board annulled and determination of State Division of Human Rights reinstated. Memorandum: We believe that complainant in this case had a full opportunity to present her contentions and her evidence and that the determination of no probable cause made by the Commissioner of the State Division of Human Rights had a rational basis in the record. Meeting these two criteria satisfies the test we laid down in State Div. of Human Rights v New York State Drug Abuse Control Comm. (59 AD2d 332). At the investigatory hearing held pursuant to subdivision 2 of section 297 of the Human Rights Law complainant’s contentions were considered and her evidence fully examined. At that hearing the exhibits demonstrated that the male coworker whom complainant alleged had been preferred over her had nine *963years’ experience with petitioner corporation and had demonstrably greater responsibilities in the tasks which he performed relative to those which complainant performed for their employer. These facts provided a rational basis for the commissioner to determine that there was no probable cause to find that the petitioner had been discriminated against because of her sex. Under these circumstances the appeals board may not reverse the division’s finding of no probable cause (State Div. of Human Rights v Wayne Drug Co., 60 AD2d 990). (Executive Law, § 298.) Present&emdash;Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.